DETAILED ACTION
Regarding Claims 1-16 and 35. Cancelled.
Drawings
Previous objection is withdrawn in view of the Applicant’s amendment filed on 12/03/2020.
Claim Objections
Previous objection is withdrawn in view of the Applicant’s amendment filed on 12/03/2020.
Double Patenting
Previous rejection is withdrawn in view of the Terminal Disclaimer filed on 12/03/2020 and approved on 12/08/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17-34 and 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
          The claims recite “initializing a model,” “model including…first set of spectral data….second set of data” and “simulating a digital representation of the spectra data” but said limitations are genus claims, broadly claiming all possible ways of modeling and simulating, the scope which goes beyond the original disclosure. Applicant is simply not entitled to claim and all means to model and simulate a digital representation (see Ariad, 598 F.3d at 1349-50, 94 USPQ2d (2010) at 1171 (2010), “an adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries,” and also LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733 (2005), “The description of one method for creating a seamless DWT does not entitle the inventor….to claim any and all means for achieving that objective”. Id., at 1731, “the problem is that the specification provides only one method for creating a seamless DWT, which is to “maintain updated sums” of DWT coefficients. Yet Claim 21 is broader than Claim 1 because it lacks the “maintain updated sums” limitations. Because there is no limitations in Claim 21 as to how the seamless DWT is accomplished, Claim 21 refers to taking a seamless DWT generically.”)

Previous rejection on Claim 35 is withdrawn in view of the Applicant’s cancelling of the claim filed on 12/03/2020.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.       Claims 17-34 and 36-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and 
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 17, as an example, we recognize that the limitations “initializing a mode of spectral data for a selected chemical compound, wherein said model includes a first set of spectral data including multiple mass peaks that are predicted to be detected for the selected compound, generating a second set of spectral data by shifting multiple mass peaks from the first set of spectral data in mass to charge ratio to reflect a simulated defect, and simulating a digital representation of the spectral data for the selected chemical compound based on the second set of spectra data,” are abstract idea as they are directed to usage of mathematical concept and human evaluation (as further evidenced by what is disclosed in the original disclosure, and dependent claims). Similar rejection are made for other independent and dependent claims. 
          Additionally for Claim 17, the claim recite directed to “modeling” spectra data and “simulating a digital representation of the spectra data,” but said limitation recites functional limitations of “modeling” and “simulating” but does not provide any detail whatsoever as to how modeling and simulating are being performed, which raises pre-emption issue (see Affinity Labs of Tex., LLC vs DirectTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201, Id., at 1201, too broad, lacking details regarding manner in which invention accomplishes recited functions, Id., at 1204 “There is nothing in Claim 1 that is directed to “how” to implement out-of-region broadcasting on a cellular telephone. Rather, the claim is drawn to the idea itself.” also TLI Communications vs AV Auto, 823 F.3d 607, 118 USPQ2d 1744 (CAFC 2016), Id., at 1744 “but the specification limits these components to abstract functional descriptions devoid of technical explanation as to "how to implement invention," and Two-way Media vs Comcast 874 F.3d 1329, 124 USPQ2d 1521 (CAFC 2017) Id., at 1521, “representative claim recites method for routing information using result-based functional language, and requires functional results of “converting,” “routing,” “controlling,” “monitoring,” and “accumulating records,” but does not sufficiently describe how to achieve these results in non-abstract way.” McRo,837 F.3d 1299, 120 USPQ2d 1091, Id., at 1101, “It is self-evident that genus claims create a greater risk of preemption, thus implicating the primary concern driving 101 jurisprudence,”). With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
          In Step 2A, Prong two, the claims additionally recite “indicating the defect to a user,” indicating a manner of correction of the defect,” “spectrometry apparatus” and “controller,” but said limitations are merely directed to insignificant data collection activity recited at high level of generality, insignificant post-solution activity also recited at high level of generality and usage of general purpose computer to process the collect data and perform modeling. The claims also do not improve the functioning of the spectrometer or controller. In summary, the claims do not provide sufficient evidence to show that it is more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to 
          In Step 2B, the claims additionally recite “indicating the defect to a user,” indicating a manner of correction of the defect,” mass spectrometry apparatus” and “controller,” but said limitations are merely directed to data collection activity recited at high level of generality, post-solution activity also recited at high level of generality and usage of general purpose computer to process the collect data and perform modeling that are well-understood, routine and conventional. As such, the additional elements do not provide “inventive concept” that would amount to significantly more than the abstract idea.  
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more. As such, taken as a whole, the claims are ineligible under the 35 USC 101.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-25 and 27-34 rejected under 35 U.S.C. 103 as being unpatentable over Zulfikar et al., WO2004/111609 (hereinafter Zulfikar) 

          Regarding Claim 17 and 33. Zulfikar discloses initializing a model of spectral data for a selected chemical compound in the digital computer, wherein said model includes a first set of spectral data including multiple mass peaks that are predicted to be detected for the selected compound (Abstract; page 4, lines 14-28, modeling, multiple positions; Fig. 9A, isotopes a, b, c; 2D data set);
generating a second set of spectral data by shifting multiple mass peaks from the first set of spectral data in mass to charge ratio to reflect a simulated defect in the mass spectrometry apparatus (Fig. 9A, isotopes a, b, c, where b and c are shifted from a; clustering or grouping of isotopes of same charge states, where defects are identified from fitting these peaks), and 
stimulating a digital representation of the spectral data for the selected chemical compound based on the second set of spectral data (page 4, lines 14-28; page 10, lines 24-32; page 11, lines 1-4; page 8, lines 29-35; Figs. 2; pages 21-24)

Regarding Claim 18. Zulfikar discloses indicating the simulated defect to a user (page 24, lines 28-33, allow user to collect results, which includes results of poor fitting). 

          Regarding Claim 19. Zulfikar indicating the simulated defect to a user further comprises indicating a manner of correction of the simulated defect (page 22, lines 11-15, fitting by minimizing error)

          Regarding Claim 20, Zulfikar discloses the mass peaks in the second set of mass spectral data are shifted to lower mass to charge ratios relative to their corresponding mass peaks in the first set of mass spectral data (Figs. 7-9)

          Regarding Claim 21, Zulfikar disclose the multiple mass peaks of the first set of spectral data have peak shape that is generate by predicting the mass to charge ratios of said multiple mass peaks that are predicted to be detected for the selected compound (Figs 7-9)

          Regarding Claim 22. Zulfikar discloses the peak shape of each of the plurality of peaks is a convolved function of a Gaussian and a quadratic, wherein the peak shape of a peak at a low mass to charge ratio is determined from the convolved function of a first Gaussian having a small width and a first quadratic having a larger width than the first Gaussian, and wherein the peak shape of a peak at a higher mass to charge ratio is determined from the convolved function of a second Gaussian having a large width and page 30, lines 27-35; page 31, lines 1-23)

          Regarding Claim 23. Zulfikar discloses determining that the model data matches the experimentally obtained data comprises altering one or more parameters of the first and/or second sets of spectral data until the model data set matches the experimentally obtained mass spectral data (page 22, lines 11-22, fitting by minimizing error)

          Regarding Claim 24. Zulfikar discloses determining the type and/or source of the defect from the one or more parameters which produce the model data set which best matches experimentally obtained mass spectral data (pages 35, lines 11-35 to page 36, lines 1-24, where noises are due to various factors such as impurities or artifacts, page 27, lines 33-35 to page 27, lines 1-5)

          Regarding Claim 25. Zulfikar discloses the step of altering one or more parameters comprises: (i) altering the peak shapes in the first and/or second sets of data, (ii)    altering the peak widths in the first and/or second sets of data and (iii)    altering the amount by which the mass peaks of the second set of spectral data are shifted in mass to charge ratio relative to the corresponding mass peaks of the first set of spectral data (page 22, lines 11-22)

Regarding Claim 27. Zulfikar discloses at least one peak in the second set of spectral data has a different shape to its corresponding peak in the first set of spectral data (Figs. 7-9)

          Regarding Claim 28. Zulfikar discloses generating a plurality of sets of first spectral data, wherein at least some of the corresponding peaks in the different sets of first spectral data have different amplitudes and/or different peak shapes (page 35 to 36, lines 24), the method further comprising generating said second set of spectral data for each one of said sets of first spectral data, the method further comprises summing amplitudes of the mass peaks in each set of first mass spectral data with amplitudes of the mass peaks in its corresponding second set of spectral data so as to provide a plurality of summed model data sets (page 37, lines 1-21), comparing each set of summed model data to experimentally obtained data, and determining a model data set that best matches the experimentally obtained mass spectral data (page 4, lines 14-28; page 7, lines 30-35, fitting; page 8, lines 33-35 to page 21-25, fitting modeled lineshapes to empirically observed data section), and identifying a feature or peak of the experimentally obtained data from the first and/or second sets of data in the best matching model data set (Fig. 10, 162; page 34, lines 13-19, true isotopes)

          Regarding Claim 29. Zulfikar discloses determining that there is a defect in the experimentally obtained data by: determining that the amplitude of the model data set has a minimum or trough located between a first mass peak in the first set of spectral data and a corresponding first mass peak in the second set of spectral data, wherein a pages 35, lines 11-35 to page 36, lines 1-24, where noises are due to various factors such as impurities or artifacts, page 27, lines 33-35 to page 27, lines 1-5)

          Regarding Claim 30. Zulfikar discloses the lowest mass range of the two first mass peaks of the multiple mass peaks of the model data set is considered to be equivalent to the mass range of the defect in the experimentally obtained data (page 36, lines 1-24, below a threshold of the noise level)

          Regarding Claim 31. Zulfikar discloses comprising determining that there is a defect in experimentally obtained data by: determining that a first peak of the first set of spectral data only partially overlaps with a corresponding first peak of the second set of spectral data, and determining that an amplitude of the model data set does not have a minimum or trough located between the two first peaks, wherein a mass range of the non-overlapping portion of the first peak of the first set of spectral data or a mass range of the non-overlapping portion of the first peak of the second set of spectral data is considered or indicated as being a mass range of the experimentally obtained data that contains the defect (pages 35, lines 11-35 to page 36, lines 1-24, where noises are due to various factors such as impurities or artifacts, page 27, lines 33-35 to page 27, lines 1-5)

Regarding Claim 34. Zulfikar discloses the spectrometer is configured to indicate the simulated defect to a user (page 24, lines 28-33, allow user to collect results, which includes results of degree of fitting that indicates the defect).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Zulfikar et al., WO2004/111609 in view of Awrey et al., US-PGPUB 2004/0033530 (hereinafter Awrey) 

          Regarding Claim 26. Zulfikar does not disclose the one or more parameters which produce the model data set which matches the experimentally obtained mass spectral data is determined using a Bayesian analysis technique.

Awrey disclose matching the theoretical mass spectrum to experimental mass spectrum using the Bayesian analysis (Paragraph [0111]).

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Awrey in Zulfikar and determine the one or more parameters which produce the model data set which matches the experimentally obtained mass spectral data using a Bayesian analysis technique, so that the requirement for the recalibration of the mass spectrometry spectra may be rapidly diagnosed.


Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive. 
          In regard to 101, in Response, the Examiner respectfully disagrees. Applicant’s comparison to the Example 38 is not persuasive, as the fact pattern of the two cases are not the same.  Plus, as evidenced by what is disclosed in the original disclosure, and the dependent claims (reciting mathematical concept such as summing), etc, the claims are abstract idea as indicated above in the rejection. It is erroneous to just compare only the claims and come to conclusion in regard to 101 eligibility. Furthermore, the Example 38 is just a hypothetical example, and not based on any precedent. Finally, the claims recite various functional limitations that are broadly recited that raises major pre-emption issue (which is the primary concern of the entire 101). For these reason, 101 rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HYUN D PARK/Primary Examiner, Art Unit 2865